CONFIDENTIAL SEPARATION AGREEMENT, WAIVER AND RELEASE

 

        This SEPARATION AGREEMENT, WAIVER AND RELEASE (“Separation Agreement”)
is between MOD-PAC CORP., a New York corporation (“Employer”), and Larry Kessler
(“Executive”).

 

        WHEREAS, Executive and Employer wish to clarify and amend their
respective rights and obligations arising from the separation of Executive;

 

        NOW, THEREFORE, in consideration of the mutual promises, benefits and
covenants herein contained, Employer and Executive hereby agree as follows:

 

        1.    Employment Separation.  Executive herewith resigns as an officer
and director of Employer and its subsidiaries and is separated from employment
with Employer effective August 30, 2007 (the “Separation Date”).  Executive and
Employer agree, for all purposes, to announce and describe Executive’s
separation as a voluntary resignation.

 

        2.    Salary Continuation; Other Benefits.  

 

(a) Employer shall make 30 equal weekly payments of $3,605.75, less required
withholding and deductions, to Executive commencing on September 14, 2007 and
ending with the payment on April 11, 2008 (the foregoing period referred to
herein as the “Term” of this Separation Agreement).  Executive will not be
entitled to bonus or incentive compensation for the Employer’s fiscal year ended
December 31, 2007 or thereafter.

 

(b)  At Employer’s expense, Executive will be continued in Employer’s health
plan for the Term of this Separation Agreement at the same level and on the same
terms as currently provided Executive.  Additional coverage may be available
thereafter pursuant to the consolidated Omnibus Budget Reconciliation Act of
1986 (“COBRA”).

 

(c)  Employer shall make available to Executive, at Employer’s expense,
Employer’s standard outplacement service for up to six (6) months.

 

(d)  Employer shall reimburse Executive for all previously un-reimbursed
business related expenses incurred by Executive through August 29, 2007,
provided, that Executive submits to Employer proper receipts in accordance with
Employer’s customary practice no later than September 7, 2007.

 

(e)  All other forms of compensation, insurances and other benefits, not
expressly dealt with in this Section 3, shall terminate on the Separation Date.

 

        3.    Stock Options.  In accordance with the provisions of the
Employer’s Stock Option Plans, Executive and Employer acknowledge that Executive
has ninety (90) days from the Separation Date, or until November 28, 2007, to
exercise his vested options in shares of Employer’s stock heretofore granted to
him.


        4.    Release. (a) The parties agree and acknowledge that the
consideration to be provided to Executive, as set forth above in Section 2, is
being provided to extinguish and release all of Executive’s claims against
Employer and any of its past, present or future parent companies, subsidiaries,
affiliates, and all their respective past, present and future employees,
officers, directors, trustees, shareholders, agents, and successors and assigns
(collectively, “Releasees”), and that this consideration to be provided to
Executive exceeds anything of value to which Executive would otherwise be
entitled.

 

(b) For and in consideration of the promises and other valuable consideration
paid to Executive pursuant to this Separation Agreement, Executive, for himself
and for his heirs, executors, successors and assigns (collectively,
“Releasors”), hereby releases and discharges the Releasees from any and all
claims, demands, causes of action, and liabilities of any kind whatsoever,
whether known or unknown, which the Releasors ever had, now have or may
hereafter have against the Releasees by reason of any actual or alleged act,
omission, transaction, practice, conduct, occurrence, or other matter, except
for those rights expressly reserved in this Separation Agreement.

 

(c) Without limiting the generality of Section 4(a) above or characterizing the
nature of the Releasors’ claims, this document forever releases and discharges
the Releasees from (i) any and all claims arising out of Executive’s employment
with Employer; (ii) any and all claims (whether based on a federal, state or
local statute, rule, regulation or court decision) including, but not limited
to, claims under the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Employee Retirement and Income Security Act, the
Sarbanes-Oxley Act of 2002, the New York Human Rights Law, the New York Labor
Law, and/or any other federal, state or local statute, rule, regulation or court
decision; (iii) any and all claims for breach of contract; (iv) any and all
claims for lost wages, bonuses, back pay, front pay, employee benefits,
including severance pay, or for damages or injury of any type whatsoever,
including, but not limited to, defamation, injury to reputation, intentional or
negligent infliction of emotional distress, (whether arising by virtue of
statute or common law, and whether based upon negligent or willful actions or
omissions); and (v) any and all claims for compensatory or punitive damages,
attorneys’ fees, costs and disbursements which the Releasors ever had, now have
or hereafter can, shall or may have against the Releasees for, upon or by reason
of any actual or alleged act, omission, transaction, practice, conduct,
occurrence or other matter up to and including the date of the execution of this
Separation Agreement by Executive, except for those rights expressly reserved in
this Agreement.

 

(d) Notwithstanding any other provision of this Agreement, the Executive shall
at all times be entitled to all rights of indemnification and advancement of
expenses from Employer as authorized under Employer’s Certificate of
Incorporation or By-Laws or applicable law, with respect to any action or
proceeding to which Executive is made a party or threatened to be made a party
by reason of the fact that Executive was an officer of the Employer or any
affiliate of the Employer.

        5.    Future Claims.  (a) Except for Executive’s rights to enforce this
Separation Agreement, Executive covenants, to the maximum extent permitted by
law, that he shall not at any time hereafter commence, maintain,  prosecute,
participate in, or permit to be filed by any other person on his behalf, any
action, charge, complaint, suit or proceeding or any kind, before any court,
administrative agency, or other tribunal, against any of the Releasees with
respect to any actual or alleged act, omission, transaction, practice, conduct,
occurrence or other matter up to and including the date of the execution of this
Separation Agreement by Executive. The foregoing covenant shall not preclude
Executive from testifying in a proceeding before a court or agency under
compulsion of law, provided that Executive complies fully with Section 6(c)
below.

(b) Executive further covenants, to the maximum extent permitted by law, that he
shall not at any time hereafter provide information, support or assistance,
directly or indirectly, to any individual or organization, in connection with
any action, charge, complaint, suit or proceeding of any kind against Employer
or any of the Releasees. The foregoing covenant shall not preclude Executive
from testifying in a proceeding before a court or agency under compulsion of
law, provided that Executive complies fully with Section 6(c) below.

 

(c) Executive agrees to give Employer notice of any and all attempts to compel
disclosure of any information he is prohibited from disclosing by this Section
6. Executive shall provide written notice of an attempt to compel such
disclosure as promptly as possible to Employer, and at least five (5) days
before compliance with any subpoena or order is requested or required.

 

(d) Executive further covenants that he will not make to any person or entity
any statement, whether written or oral, that directly or indirectly impugns the
integrity of, or reflects negatively on, any of the Releasees, or that
denigrates, disparages or results in detriment to any of the Releasees. The
Releasees agree that they will not make to any person or entity any statement,
whether written or oral, that directly or indirectly impugns the integrity of,
or reflects negatively on Executive, or that denigrates, disparages, or results
in detriment to Executive, except as any Releasee may be obligated to comply
with SEC and other regulatory requirements. Employer agrees to give Executive
notice of any and all attempts to compel disclosure of any information which is
prohibited from disclosing by this Section 6. Employer shall provide written
notice of an attempt to compel such disclosure as promptly as possible to
Executive, and at least five (5) days before compliance is requested or
required.

 

        6.    Confidentiality. (a) The existence and terms of this Separation
Agreement are and shall be deemed confidential and shall not be disclosed by
Executive or Employer, or any party acting on behalf of Executive or Employer,
to any person or entity, except that: (i) Executive may disclose the terms of
this Separation Agreement to his spouse, attorney, and tax and financial
advisors, who will each be advised of the confidentiality of this Separation
Agreement; and (ii) Employer may file such disclosure as appropriate to satisfy
obligations imposed by federal securities laws.


                (b) Except pursuant to an order of a government body or court
and as otherwise provided herein, and then only provided that Executive has
complied with Section 6(c), neither Executive, nor any party or individual
acting on his behalf, shall disclose to or discuss with any person or entity any
information concerning (i) any matter relating directly or indirectly to his
employment by Employer, (ii) any matter relating directly or indirectly to this
Separation Agreement, (iii) the termination of Executive’s employment with
Employer, or (iv) Employer’s Confidential Information.

 

(c) For purposes of this Separation Agreement, “Confidential Information”
includes, but is not limited to, any and all records, files, reports, letters,
memoranda, records, data, flowcharts, promotional materials, agreements,
information, market studies and other secret, confidential or proprietary
information of any nature relating to Employer, its affiliates and subsidiaries,
and their parents, officers, board members, distributors, suppliers or
employees, which is not generally available to the public.  In order to enforce
compliance with this covenant, Executive acknowledges that the failure to comply
with the provisions of this Separation Agreement will cause Employer irrevocable
harm and that a remedy at law for such failure would be an inadequate remedy for
Employer.  Therefore, Executive consents that Employer may obtain an order of
specific performance, an injunction, a restraining order, or other equitable
relief from a court or arbitrator having jurisdiction, including an award of
reasonable attorney’s fees and costs.  The availability of equitable relief
shall not preclude Employer from recovering any monetary damages to which it is
entitled under applicable law.

 

        7.    Non-Competition.  In addition to any more restrictive obligation
which Employee may have to the Employer, throughout the Term, Employee agrees
that he will not, directly or indirectly, for his own account or as an agent,
employee, officer, director, trustee, consultant or member, partner, shareholder
or other equity holder of any corporation, firm, company, partnership or other
entity (other than as an owner of 5% or less of any class of publicly traded
securities):

 

(a) engage, whether directly or indirectly, as principal, owner, officer,
director, agent, employee, consultant or partner, render any service or attempt
to render any service, design, manufacture, sell, distribute or market or
attempt to design, manufacture, sell, distribute or market any product or
service, or engage in any business activity that is the same as, substantially
similar to or otherwise competitive, directly or indirectly, with the Business
(any such business being referred to hereinafter as “Restricted Business”)
anywhere within North America; or




(b) call on or solicit Restricted Business from (x) any current customer of
Employer, (y) any customer who has purchased products or services from Employer
within 12 months prior to the date of this Separation Agreement, or (z) any
customer who purchased products or services from Employer during the term of
Employee’s employment with Employer; or  

 

(c) employ or solicit the employment of any person who was employed by Employer
or its affiliates on the date of this Separation Agreement or within six (6)
months prior to such date.  




        8.    Executive Cooperation.  Executive shall make himself available at
reasonable times and places to:

 

(a) fully cooperate and assist with the transition of Executive’s duties and
responsibilities;

 

                (b) fully cooperate and assist with any examination of the
Employer conducted by regulatory authorities having jurisdiction over the
Employer, including attendance at meetings and production of notes and records
that may be in Executive’s possession;

 

                (c) fully cooperate and assist the Employer in any internal
investigations or audits; and

 

                (d) provide consultative assistance to the Employer. Employer
will reimburse Executive any reasonable out of pocket expenses associated with
requests for assistance under this provision, including travel, lodging and
meals.

 

        9.    Breach.  Any material breach by Executive of this Separation
Agreement shall be considered a breach for which Employer shall be entitled to
cease the payments and benefits described in Section 2 of this Separation
Agreement after providing Executive with at least ten (10) calendar days written
notice of such breach and Executive’s failure to cure such breach, in addition
to any other remedies to which the Employer may be entitled by law.

 

        10.    SEC Reporting.  Executive acknowledges his obligation to report
transactions in capital stock of Employer and agrees that for a period of six
(6) months following the Separation Date, as provided in Section 1, he will
furnish timely information of any such transactions to Employer.

 

        11.    Non-Disparagement.  Each of Executive and Employer agrees that he
or it shall not make to any person or entity any statement, whether written or
oral, that directly or indirectly, impugns the integrity of, or reflects
negatively on, the other or that denigrates or disparages the other party.

 

        12.    Unenforceability.  If any provision of this Separation Agreement
is held to be illegal, void or unenforceable, such provisions shall have no
effect upon, and shall not impair the legality or enforceability of, any other
provision of this Separation Agreement.

 

        13.    Binding Effect.  This Separation Agreement is binding upon, and
shall inure to the benefit of, the parties and their respective heirs,
executors, representatives, successors and assigns.

 

        14.    No Admission.  The making of this Separation Agreement is not
intended, and shall not be construed, as any admission that Employer or any of
the Releasees has violated any federal, state, or local law, or has committed
any wrong against Executive or any other person or entity.

 

        15.    Opportunity to Review.  Executive acknowledges and warrants that:


                (a) He has had the opportunity to consider, up to twenty-one
days, the terms and provisions of this Separation Agreement;

 

(b) He has been advised by Employer in this writing to consult, and has had
adequate opportunity to consult with, an attorney of his choosing prior to
executing this Separation Agreement;

 

(c) He has carefully read this Separation Agreement in its entirety, has had an
opportunity to have its provisions explained to him by an attorney of his
choosing, and fully understands the significance of all of its terms and
provisions; and

 

(d) He is signing this Agreement voluntarily and of his own free will and
assents to all of the terms and conditions contained herein.

 

         16.    Effective Date.  This Separation Agreement shall not become
effective until the eighth day following its execution by Employee (the
“Effective Date”). Employee shall have the right to revoke this Separation
Agreement for a period of seven (7) days following his execution of this
Separation Agreement by giving written notice by personal delivery of such
revocation to Employer’s Chief Executive Officer.  If Executive revokes this
Separation Agreement prior to the Effective Date, the promises and obligations
contained herein shall be null and void.

 

        17.    Entire Agreement.  This Separation Agreement is the entire
agreement between the parties with respect to the subject matter hereof, and the
duties, compensation and benefits of Executive; and, except as otherwise
specifically provided herein, supersedes all prior communications,
representations, agreements, understandings, plans and arrangements between the
parties, whether oral or written.

 

        18.    Return of Employer Property.  Executive agrees to return
immediately all Employer’s property in Executive’s custody or possession,
whether created by Executive or others, including but not limited to any keys or
electronic cards providing access to any of Employer’s facilities, personal or
laptop computers, handheld computers, the originals and all copies, including
electronic, of all documents, files, reports, letters, memoranda, records, data,
flow charts, promotional materials, agreements, market studies and other
tangible material containing confidential or proprietary information concerning
the Employer, its customers, affiliates, subsidiaries, officers, board members
or employees.

 

        19.    Return of Executive Property.  Employer agrees to return
immediately all Executive’s property currently in Employer’s custody or
possession, including but not limited to any files (physical or electronic)
regarding personal investments and entities for which the Executive is a member
of such entities’ Boards of Directors or otherwise associated with, stock
certificates, books and reference materials.

 

        20.    Responses to Prospective Employer’s Inquiries Regarding
Executive.  The Employer will promptly respond to inquiries from prospective
employers regarding the Executive and such responses shall be limited to:
confirming that the Executive voluntarily resigned his position with Employer;
confirming dates of service; confirming salary levels; confirming duties and
titles. In the course of such response(s) Employer shall be mindful of Section
11 of this Agreement.

 

        21.    Choice of Law.  This Separation Agreement, Waiver and Release is
to be construed at all times in accordance with and governed by the laws of the
State of New York applicable to agreements made and to be performed within such
State.

 

        22.    Severability.  If any provision of this Separation Agreement
shall be held by a court of competent jurisdiction to be illegal, void, or
unenforceable, such provision shall be of no force and effect.  The illegality
or unenforceability of such provision shall have no effect upon, and shall not
impair the enforceability of, any other provision of this Separation Agreement;
provided, however, that, upon any finding by a court of competent jurisdiction
that the release provided for by Section 4 of this Separation Agreement is
illegal, void, or unenforceable or not entered into knowingly and voluntarily,
Executive agrees, at Employer’s option, either to return promptly to Employer
the payments paid to Executive pursuant to this Separation Agreement or to
execute a release, waiver and/or covenant that is legal and enforceable.

 

        IN WITNESS WHEREOF, the parties hereto have executed this Separation
Agreement.

 

/s/ Larry N. Kessler                           

MOD-PAC CORP.
Larry Kessler

Date:

9/17/2007                               

By:  /s/ Daniel G. Keane                       

Daniel G. Keane

President and CEO




Date:

9/17/2007                               


